FOR IMMEDIATE RELEASE CONTACTS: JAMES G. RAKES, CHAIRMAN, PRESIDENT & CEO (540) 951-6236jrakes@nbbank.com DAVID K. SKEENS, TREASURER & CFO (540) 951-6347dskeens@nbbank.com NATIONAL BANKSHARES, INC. REPORTS FIRST QUARTER INCOME BLACKSBURG, VA, APRIL 18, 2013:Today, National Bankshares, Inc. (NASDAQ Capital Market: NKSH) announced results for the first quarter of 2013. Net income was $4.22 million for the quarter ended March 31, 2013.Basic net income per share was $0.61. The return on average assets for the first quarter was 1.56% and the return on average equity was 11.26%. At March 31, 2013, the Company had total assets of $1.10 billion, an increase of 1.35% when compared to the end of the first quarter of 2012. National Bankshares’ Chairman, President & CEO James G. Rakes commented, “During the first quarter of 2013, we were faced with the continued compression of the net interest margin and soft loan demand, but we still are delivering a strong financial performance for our stockholders. Although total loans at quarter-end, almost $574.96 million, were down slightly from the total of $584.56 million at the end of March last year, our returns on assets and equity compare favorably among peer financial institutions. We are striving to provide services and loan products to our customers and market area by adding quality loans to our portfolio. It is important to us as community bankers to put deposit dollars from our local markets to work in those same markets by making good loans.” Mr. Rakes went on to say, “Our investment in the Company’s technology infrastructure continued into the first quarter with the roll-out of our mobile banking product. As community bankers, we believe that it is important to have a solid platform from which to offer customers a full range of products and services. But we think it is even more important for our customers to have a trusted person to help them with their financial transactions. It is this relationship-based business philosophy that has guided us since the founding of National Bank in 1891 and will continue to guide us in the future.” National Bankshares, Inc., headquartered in Blacksburg, Virginia, is the parent company of National Bank of Blacksburg, which does business as National Bank, and of National Bankshares Financial Services, Inc.National Bank is a community bank operating from 25 offices throughout Southwest Virginia.National Bankshares Financial Services, Inc. is an investment and insurance subsidiary in the same trade area.The Company’s stock is traded on the NASDAQ Capital Market under the symbol “NKSH.”Additional information is available at www.nationalbankshares.com. Forward-Looking Statements Certain statements in this press release may be “forward-looking statements.”Forward-looking statements are statements that include projections, predictions, expectations or beliefs about future events or results that are not statements of historical fact and that involve significant risks and uncertainties.Although the Company believes that its expectations with regard to forward-looking statements are based upon reasonable assumptions within the bounds of its existing knowledge of its business and operations, there can be no assurance that actual Company results will not differ materially from any future results implied by the forward-looking statements.Actual results may be materially different from past or anticipated results because of many factors, some of which may include changes in economic conditions, the interest rate environment, legislative and regulatory requirements, new products, competition, changes in the stock and bond markets and technology.The Company does not update any forward-looking statements that it may make. 101 Hubbard Street / Blacksburg, Virginia 24060 P.O. Box 90002 / Blacksburg, Virginia 24062-9002 540 951-6300 / 800 552-4123 www.nationalbankshares.com National Bankshares, Inc. and Subsidiaries Consolidated Balance Sheet (Unaudited) ($ in thousands, except for per share data) March 31, 2013 March 31, 2012 December 31, 2012 Assets Cash and due from banks $ $ $ Interest-bearing deposits Securities available for sale Securities held to maturity Total securities Mortgage loans held for sale Loans: Loans, net of unearned income and deferred fees Less: allowance for loan losses ) ) ) Loans, net Bank premises and equipment, net Accrued interest receivable Other real estate owned Intangible assets Bank-owned life insurance Other assets Total assets $ $ $ Liabilities and Stockholders' Equity Noninterest-bearing deposits $ $ $ Interest-bearing demand deposits Savings deposits Time deposits Total deposits Accrued interest payable Other liabilities Total liabilities Stockholders' Equity Preferred stock of no par value. Authorized 5,000,000 shares; none issued and outstanding Common stock of $1.25 par value. Authorized 10,000,000 shares; issued and outstanding 6,947,974 shares at March 31, 2013, 6,939,974 at March 31, 2012 and 6,947,974 at December 31, 2012 Retained earnings Accumulated other comprehensive loss, net ) ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ $ National Bankshares, Inc. and Subsidiaries Consolidated Statements of Income (Unaudited) Three Months Ended March 31, 2013 March 31, 2012 ($ in thousands, except for per share data) Interest Income Interest and fees on loans $ $ Interest on interest-bearing deposits 58 71 Interest on securities– taxable Interest on securities– nontaxable Total interest income Interest Expense Interest on time deposits of $100,000 or more Interest on other deposits Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest Income Service charges on deposit accounts Other service charges and fees 60 49 Credit card fees Trust income Bank-owned life insurance Other income 99 Realized securities gains, net 95 53 Total noninterest income Noninterest Expense Salaries and employee benefits Occupancy and furniture and fixtures Data processing and ATM FDIC assessment Credit card processing Intangibles and goodwill amortization Net costs of other real estate owned 75 48 Franchise taxes Other operating expenses Total noninterest expense Income before income tax expense Income tax expense Net income $ $ Basic net income per share $ $ Fully diluted net income per share $ $ Weighted average outstanding number of common shares Basic Diluted Dividends declared per share Dividend payout ratio Book value per share $ $ Consolidated Statements of Comprehensive Income (Unaudited) Three Months Ended ($ in thousands, except for per share data) March 31, 2013 March 31, 2012 Net Income $ $ OtherComprehensive Income, net of tax Unrealized holding losses on available for sale securities net of deferred taxes of ($486) and ($489) ) ) Reclassification adjustment, net of income taxes of ($33) and ($15) ) ) Other comprehensive loss, net of tax of($1,485) and ($504) $ ) $ ) Total Comprehensive Income $ $ Key Ratios and Other Data (Unaudited) Average Balances March 31, 2013 March 31, 2012 Cash and due from banks $ $ Interest-bearing deposits Securities available for sale Securities held to maturity Mortgage loans held for sale Gross loans Loans, net Intangible assets Total assets Total deposits Other borrowings Stockholders' equity Interest-earning assets Interest-bearing liabilities Financial ratios Return on average assets % % Return on average equity % % Net interest margin % % Net interest income– fully taxable equivalent $ $ Efficiency ratio % % Average equity to average assets % % Allowance for loan losses Beginning balance $ $ Provision for losses Charge-offs ) ) Recoveries 25 23 Ending balance $ $ Asset Quality Data (Unaudited) Nonperforming assets March 31, 2013 March 31, 2012 Nonaccrual loans $ $ Nonaccrual restructured loans Total nonperforming loans Other real estate owned Total nonperforming assets $ $ Accruing restructured loans $ $ Loans 90 days or more past due $ $ Asset quality ratios Nonperforming assets to loans net of unearned income and deferred fees, plus other real estate owned % % Allowance for loan losses to total loans % % Allowance for loan losses to nonperforming loans % % Loans past due 90 days or more to loans net of unearned income and deferred fees % %
